ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 99-349 concluding that JULES FARKAS of CHERRY HILL, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.5(b) (failure to provide a written fee agreement), and RPC 1.16(d) (failure to turn over client file to new counsel), and respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that JULES FARKAS is hereby reprimanded; and it is further
ORDERED that respondent shall be transferred to disability inactive status pending his submission of proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics, effective immediately and until the further Order of the Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period he is on disability inactive status and that respondent comply with Rule 1:20-20 governing attorneys transferred to disability inactive status; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.